DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to: align one or more vertebral bodies of a biomechanical model to . . . .” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims refer to previously cited “standing body posture” that does not appear in the claim. The claims seem that they should have been dependent to claims 9 and 19, respectively. Therefore, these recitations are vague and confusing because it is unclear what feature or element is further limited by these language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0228860 A1 to Steines et al (hereinafter ‘Steines’).
Regarding claim 1, Steines discloses a system for surgical planning of spinal pathology or spinal deformity correction in a subject (Para [0036], wherein improvements to various systems, implants, guide tools, and related methods of employing automated systems for designing (e.g., designing and making), selecting, adapting, manufacturing, modifying, manufacturing and/or using and implanting patient-adapted implants and guide tools, that can desirably be applied to any joint including, without limitation, a spine, spinal articulations, an intervertebral disk, . . .. Furthermore, various embodiments described herein can apply to methods and procedures, and the design of methods and procedures, for planning and executing resectioning of the patient's anatomy in order to implant the implant components . . .), the system comprising: a control unit configured to: align one or more vertebral bodies of a biomechanical model to one or more vertebral bodies (Para [0374], wherein once a desired surgical plan has been created, the system can utilize the intended plan and the anatomic/biomechanical data and/or the electronic/physical model to design, select, adapt and/or modify an implant for use in the targeted anatomical site 19830. Such sites can include a vertebrae) in a radiograph of the subject (Para [0070], wherein as shown by the template outline 19492 in the 2D images, the femoral template 19490 initially is not a substantial match for the approximate femoral surface 19486. This match can be improved by making global and local adjustments. Global adjustments align the template by performing operations such as rotating, translating or scaling.); receive one or more spinal correction inputs (Para [0083], wherein the reference points and/or measurements described above can be processed using mathematical functions or other data sources (i.e., models, databases, etc) to derive virtual, corrected features, which may represent a restored, ideal or desired feature from which a patient-adapted implant component can be designed. For example, one or more features, such as surfaces or dimensions of a biological structure can be modeled, altered, added to, changed, deformed, eliminated, corrected and/or otherwise manipulated (collectively referred to herein as "variation" of an existing surface or structure within the joint). While it is described in the knee, these embodiments can be applied to any joint or joint surface in the body, e.g., a spine or spinal joints); based on the received one or more spinal correction inputs, simulate the biomechanical model in a predetermined posture (Para [0082] and [0083], wherein such simulations can be used to obtain valuable anatomical, biomechanical and kinematic data including the loaded condition of various joint components, component positions, component movement, joint and/or surrounding tissue anatomical or biomechanical constraints or limitations, as well as estimated mechanical axes in one or more directions (i.e., coronal, sagittal or combinations thereof), inherently at any given posture as the predetermined posture, and wherein in certain embodiments, the reference points and/or measurements described above can be processed using mathematical functions or other data sources (i.e., models, databases, etc) to derive virtual, corrected features, which may represent a restored, ideal or desired feature from which a patient-adapted implant component can be designed.); and provide for display one or more characteristics of the simulated biomechanical model (Para [0090], wherein optionally, a surgical strategy and/or one or more guide tools can be selected and/or designed to reflect the correction and correspond to the implant component, inherently as display).
Regarding claim 9, Steines discloses wherein the predetermined posture is a standing body posture (Para [0082], wherein such simulations can include virtually modeling the alignment and load bearing condition of the joint and surrounding anatomical structures for the patient standing and/or moving (i.e., walking, running, jumping, squatting, kneeling, walking up and down stairs or inclines/declines, picking up objects, etc.)).
Regarding claim 11, Steines discloses a method for surgical planning and assessment of spinal deformity correction in a subject(Para [0036], wherein improvements to various systems, implants, guide tools, and related methods of employing automated systems for designing (e.g., designing and making), selecting, adapting, manufacturing, modifying, manufacturing and/or using and implanting patient-adapted implants and guide tools, that can desirably be applied to any joint including, without limitation, a spine, spinal articulations, an intervertebral disk, . . .. Furthermore, various embodiments described herein can apply to methods and procedures, and the design of methods and procedures, for planning and executing resectioning of the patient's anatomy in order to implant the implant components . . .), the method comprising: aligning one or more vertebral bodies of a biomechanical model to one or more vertebral bodies of a radiograph (Para [0374], wherein once a desired surgical plan has been created, the system can utilize the intended plan and the anatomic/biomechanical data and/or the electronic/physical model to design, select, adapt and/or modify an implant for use in the targeted anatomical site 19830. Such sites can include a vertebrae) in a radiograph of the subject (Para [0070], wherein as shown by the template outline 19492 in the 2D images, the femoral template 19490 initially is not a substantial match for the approximate femoral surface 19486. This match can be improved by making global and local adjustments. Global adjustments align the template by performing operations such as rotating, translating or scaling.); receiving one or more spinal correction inputs (Para [0083], wherein the reference points and/or measurements described above can be processed using mathematical functions or other data sources (i.e., models, databases, etc) to derive virtual, corrected features, which may represent a restored, ideal or desired feature from which a patient-adapted implant component can be designed. For example, one or more features, such as surfaces or dimensions of a biological structure can be modeled, altered, added to, changed, deformed, eliminated, corrected and/or otherwise manipulated (collectively referred to herein as "variation" of an existing surface or structure within the joint). While it is described in the knee, these embodiments can be applied to any joint or joint surface in the body, e.g., a spine or spinal joints); based on the received one or more spinal correction inputs, simulating the biomechanical model in a predetermined posture (Para [0082] and [0083], wherein such simulations can be used to obtain valuable anatomical, biomechanical and kinematic data including the loaded condition of various joint components, component positions, component movement, joint and/or surrounding tissue anatomical or biomechanical constraints or limitations, as well as estimated mechanical axes in one or more directions (i.e., coronal, sagittal or combinations thereof), inherently at any given posture as the predetermined posture, and wherein in certain embodiments, the reference points and/or measurements described above can be processed using mathematical functions or other data sources (i.e., models, databases, etc) to derive virtual, corrected features, which may represent a restored, ideal or desired feature from which a patient-adapted implant component can be designed.); and providing for display one or more characteristics of the simulated biomechanical model (Para [0090], wherein optionally, a surgical strategy and/or one or more guide tools can be selected and/or designed to reflect the correction and correspond to the implant component, inherently as display).
Regarding claim 19, Steines discloses wherein the predetermined posture is a standing body posture (Para [0082], wherein such simulations can include virtually modeling the alignment and load bearing condition of the joint and surrounding anatomical structures for the patient standing and/or moving (i.e., walking, running, jumping, squatting, kneeling, walking up and down stairs or inclines/declines, picking up objects, etc.))..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steines in view of US 9,861,446 B2 to Lang.
Regarding claims 2 and 12, Steines does not specifically disclose wherein the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies. Lang discloses the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies (column 68, lines 38-45, wherein the degree of instability or slippage can be determined and used to decide on the degree of intended correction, if any, or the degree of a required foraminotomy, both of which can be optionally planned on the 3D data. Lateral bending views can optionally be used to determine the degree and angle of a partial vertebral corpectomy and the desired placement and/or height of intervertebral cages). Steines and Lang are combinable because they both disclose medical imaging and planning. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies, of Lang’s system and method with Steines’ in order to combine or optionally fuse data from upright imaging studies with data from supine or prone imaging studies or data from 2D imaging studies to be combined or fused with data from 3D imaging studies (column 68, lines 49-54).

Claims 3, 5, 10, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steines in view of US 2007/0172797 A1 to HADA et al (hereinafter ‘HADA’).
Regrading claims 3 and 13, Steines does not specifically disclose wherein the biomechanical model comprises a musculoskeletal model of the subject. HADA discloses the biomechanical model comprises a musculoskeletal model of the subject (Para [0296], wherein in contrast to the finite-element-based human body model, the multi-joint rigid-body-segment-based model, which is used for constructing the skeleton model and as the musculoskeletal model, is referred in the art to also as a mechanical model, as biomechanical model). Steines and HADA are combinable because they both disclose medical imaging and planning. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the biomechanical model comprises a musculoskeletal model of the subject, of HADA’s system and method with Steines’ in order for the mechanical model being constructed such that a plurality of rigid-body segments are pivotably coupled to one another around a plurality of joints, with greater advantage to representation of a human motion than to representation of the shape of a human body (Para [0296]).
Regrading claims 5 and 15, in the combination of Steines and HADA, HADA discloses wherein the musculoskeletal model includes one or more of spino-pelvic parameters, ligament parameters, and joint kinematics (Para [0299], wherein this finite-element-based human body model, owing to having been constructed by modeling the whole human body, including not only its skeleton structure but also its joining structure such as ligaments, tendons, muscles, etc., represents the whole human body in terms of its anatomical shape, structure, and characteristics, with high fidelity. As a result, physical responses of each segment to an external force are accurately represented.)
Regrading claims 10 and 20, Steines does not specifically disclose wherein the standing body posture is determined according to a position of a center of mass within the biomechanical model. HADA discloses the standing body posture is determined according to a position of a center of mass within the biomechanical model (Para [0339], wherein physically-based human body model bears its physical properties per each segment of a human body, which consist of a dimension, the position of a gravity center (i.e., center-of-mass), a principal moment of inertia, joint positions, a skin-surface viscoelasticity, etc). Steines and HADA are combinable because they both disclose medical imaging and planning. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the standing body posture is determined according to a position of a center of mass within the biomechanical model, of HADA’s system and method with Steines’ because the physically-based human body model bears its physical properties per each segment of a human body (Para [0339]).

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steines in view of US 2013/0131486 A1 to Copf et al (hereinafter ‘Copf’).
Regrading claims 6 and 16, Steines does not specifically disclose wherein the control unit is configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph. Copf discloses the control unit is configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph (Para [0167], wherein the patient individualizing module 46 first applies an edge detection and model driven energy minimization algorithm to the images to determine the outer shape, as the profile, of the imaged vertebrae. This is illustrated in FIG. 14 in which the detected edges 64 are shown by solid lines 64, as the profile). Steines and Copf are combinable because they both disclose medical imaging and planning. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine generating a sagittal curvature profile based on the one or more vertebral bodies of the radiograph, of Copf’s system and method with Steines’ in order to recalculate and optimize the internal spine model based (Para [0167]).
Regrading claims 7 and 17, in the combination of Steines and Copf, Copf further discloses the alignment of the one or more vertebral bodies of the biomechanical model comprises modifying the biomechanical model to match the sagittal curvature profile (Para [0167], wherein the patient individualizing module 46 first applies an edge detection and model driven energy minimization algorithm to the images so as to determine the outer shape of the imaged vertebrae, as matching, . . . . . the program then recalculates and optimizes the internal spine model, as modifying the model, based on the manually set vertebra labels and edge contours (e.g. via measurement points).).
Regrading claims 8 and 18, in the combination of Steines and Copf, Copf further discloses wherein the modifying of the biomechanical model comprises one or more of scaling the one or more vertebral bodies, adjusting positioning of the one or more vertebral bodies, and morphing a simulated subject anatomy (Para [0167], wherein the program then recalculates and optimizes the internal spine model based on the manually set vertebra labels and edge contours (e.g. via measurement points), as adjusting of the one or more vertebral bodies).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Steines and HADA, does not disclose:
. . . . the musculoskeletal model comprises inverse-inverse dynamics modelling, of claims 4 and 14 combined with other features and elements of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662